DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  “the total content of the polyhydric alcohols and betaines” lacks antecedent basis.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “the polyhydric alcohols and betaines” lacks antecedent basis. It should read “the at least one of polyhydric alcohols and betaines.” Appropriate correction is required.

Claims 8 and 9 are objected to because of the following informalities:  “the range” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites “a total content of the at least one of the organic and the inorganic alkalis…” However, to that point in the claims, no organic alkali has been recited, and thus it is unclear as to what the claimed organic alkalis is intended to refer. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Everhardus et al. (2014/0364548) in view of Escude et al. (2010/0315463) and Hayashi et al. (2018/0086929).

 	Regarding claim 1, Everhardus teaches an ink jet printing apparatus, comprising: 
an ink composition contains resin particles having a glass transition temperature of -30.degree. C. to 50.degree. C. ([0074]), an organic solvent having a normal boiling point of 280.degree. C. or more ([0113], glycerin), at least one organic alkali ([0104]-[0107]) and at least one of betaines and polyhydric alcohols being solid at room temperature ([0066], polyhydric alcohol, trimethylolpropane), 
a printing head (fig. 4, item 80) having a nozzle face (fig. 4, face on which nozzles are disposed) and a nozzle (fig. 4, see nozzle) having an ejection opening defined in the nozzle face and through which an ink composition is ejected (see fig. 4).
Everhardus does not teach a pressure cleaning mechanism configured to apply a pressure to an interior of the printing head to discharge the ink composition from the nozzle for cleaning. Escude teaches this (Escude, [0050], Note that the nozzles are fired from within the printing head to discharge ink for cleaning). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the pressure cleaning technique disclosed by Escude to the nozzles disclosed by Everhardus because doing so would allow for cleaning of the nozzles of the printhead, thereby ensuring quality printing. 
Everhardus in view of Escude does not teach wherein the ink composition contains at least one inorganic alkali selected from the group consisting of lithium hydroxide, sodium hydroxide and potassium hydroxide. Hayashi teaches this (Hayashi, [0060], Note that the pH adjuster is included in an amount of 0.005 to 1 percent by mass of the total ink composition). It would have been obvious to one of ordinary skill in the art at the time of invention to use an inorganic pH adjuster selected from the group consisting of lithium hydroxide, sodium hydroxide and potassium hydroxide, as disclosed by Hayashi, instead of an organic pH adjuster selected from the group selected from the group consisting of lithium, sodium and potassium because doing so would amount to the simple substitution of one known pH adjuster for another to obtain predictable results. 
 	Regarding claim 2, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, wherein the resin particles contain a crosslinkable group (Everhardus, [0248]). 	Regarding claim 3, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, wherein the resin particles include urethane resin particles (Everhardus, [0053]). 	Regarding claim 4, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, wherein the resin particle content is 3.0% to 8.0% relative to the total mass of the ink composition (Everhardus, [0076]). 	Regarding claim 5, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, wherein a total content of the at least one of the organic and inorganic alkalis is
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges by routine experimentation. Here, Everhardus teaches all of the general and specific conditions of the claim but do not expressly disclose exactly an alkali content in the ink. Such a range of alkali contents is not inventive as it would be discovered through routine experimentation given the other conditions disclosed in the art.  	Regarding claim 6, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, wherein the resin particle content is% by mass relative to a total content of the polyhydric alcohols and betaines (Everhardus, see Example 9, Note solvent B is 5% by weight, and the resin is 6.8% by weight. Note that polyhydric alcohol is listed as an example of solvent B, and thus the limitation is met). Further, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges by routine experimentation. Such a range of resin particle content is not inventive as it would be discovered through routine experimentation given the other conditions disclosed in the art.  	Regarding claim 7, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 1, further comprising: a wipe cleaning mechanism (Escude, fig. 2, item 36) including an absorbent member and operable to wipe the nozzle face with the absorbent member (Escude, [0018]). It would have been obvious to add the wipe cleaning mechanism of Escude to the printer disclosed by Everhardus because doing so would allow for wiping of the nozzles, thereby ensuring clean and properly firing nozzles.  	Regarding claim 8, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 7, wherein the absorbent member is impregnated with a cleaning liquid having a surface tension and a ratio of the surface tension of the cleaning liquid relative to a surface tension of the ink composition lies in the range of 0.75 to 1.25 relative to the surface tension of the ink composition (Everhardus, see figs. 1, 2, Escude, [0021], Note that a liquid with a viscosity of that disclosed by Escude would have a surface tension in the approximate range of the ink of Everhardus). 	Regarding claim 9, Everhardus in view of Escude and Hayashi teaches the ink jet printing apparatus according to claim 8, wherein a ratio of a contact angle of the cleaning liquid with the nozzle face lies in the range of 1.3 to 1.7 (Everhardus, see figs. 1, 2, Escude, [0021], Note that a liquid with a viscosity of that disclosed by Escude would have a contact angle in the approximate range meeting the limitation in relation to Everhardus). 	Regarding claim 10, Everhardus in view of Escude and Hayashi teaches a method for maintaining the ink jet printing apparatus as set forth in claim 1, the method comprising: a pressure cleaning step of applying a pressure to an interior of the printing head to discharge the ink composition from the nozzle (Escude, [0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853